Citation Nr: 0802783	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-37 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for ulcerative colitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Board notes that in March 2006, after the appeal was 
certified to the Board, the veteran submitted additional 
medical evidence to the Board.  His representative later 
waived the veteran's right to have this evidence initially 
considered by the RO.


FINDING OF FACT

The veteran's service-connected ulcerative colitis is 
manifested by occasional episodes of abdominal distress, 
nausea and disturbance of bowel function.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for Crohn's disease have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic 
Codes 7323 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  
38 C.F.R. § 4.3.
The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, Vet. App. No. 05-2424 (November 19, 2007) 
(citing  Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14. See, 38 C.F.R. § 4.113 (2007).

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348. Section 
4.114 provides that ratings under codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under 38 C.F.R. § 4.114, Diagnostic Code 7323 for ulcerative 
colitis, a 10 percent disability rating is awarded for 
moderate impairment, with infrequent exacerbations.  A 30 
percent disability rating contemplates moderately severe 
impairment, with frequent exacerbations.  A 60 percent 
disability rating contemplates severe impairment, with 
numerous attacks yearly and with malnutrition, with health 
only fair during remissions.  Finally, a 100 percent rating 
is warranted for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.  38 C.F.R. § 4.114, 
Diagnostic Code 7323.

Analysis

The veteran was initially awarded service connection for 
ulcerative colitis in a January 1979 RO rating decision.  A 
noncomepensable evaluation was assigned, effective July 6, 
1978.

In May 2002, he requested an increased rating, contending 
that his condition had become worse, and in an October 2002 
RO rating decision, the evaluation of the veteran's service-
connected ulcerative colitis was increased to 10 percent, 
effective June 6, 2002.

In an October 2003 statement, the veteran again requested 
that he be given an increased rating for his service-
connected ulcerative colitis.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected ulcerative colitis.

Medical records from J. Tassoni, MD dated in April 2003, note 
that the veteran had Crohn's disease and was at that time, 
asymptomatic, moving his bowels once per day with no blood 
and no abdominal pain.  He also denied dysphagia, nausea, 
vomiting, fever, chills or weight loss at that time.  Medical 
records from C. Cheney, MD, dated September 2003, note that 
the last time the veteran had an attack related to his 
Crohn's disease was in December 2002.

The veteran was afforded a VA examination in January 2004.  
At that time, the veteran denied any weight loss, but 
reported weight gain, secondary to Prednisone use.  He also 
reported experiencing occasional nausea, two to three times 
per week, but no vomiting or bloody vomitus.  He also 
reported bowel movements approximately six to seven times per 
day, small, semi-formed, and no constipation or watery stool.  
On physical examination, his abdomen was grossly benign, with 
no fistulas noted.  He was diagnosed with Crohn's disease.  
The examiner also noted that the veteran was having 
intermittent exacerbation of his Crohn's disease which was 
treated for the most part, on an outpatient basis and that he 
was stable on his then current medication regime, other than 
being on Prednisone, which would exacerbate and elevate his 
blood sugar secondary to his diabetes.

The veteran was afforded another VA examination in October 
2004.  At that time, he denied any weight loss or weight 
gain.  He also denied any vomiting, but reported nausea three 
to six times per week.  He denied any episodes of 
constipation, but reported episodes of diarrhea and loose 
bowels approximately two to six times per day.  He also 
reported abdominal cramping sensation on a daily basis.  On 
physical examination, his abdomen was grossly benign.  The 
examiner diagnosed the veteran with Crohn's disease again, 
and noted that his disease was well controlled.

Medical records from C. Cheney, MD dated February 2004 show 
that the veteran was doing quite well; that he was in a quiet 
stage of his Crohn's disease; and that the doctors were 
attempting to get him off of Prednisone.  The veteran 
reported weight loss at that time, but it was intentional.  
In August 2004, the veteran's condition was noted to be 
relatively quiet, with him reporting having a bowel movement 
every day without pain, blood or mucous, and him also 
reporting that he was doing well.  In December 2004, the 
veteran reported having increased discomfort over the past 3-
4 weeks with increasing bowel movements with blood and mucous 
mixed in.  His weight was also noted to have increased at 
that time.  The impression was a mild flare and his 
medications were adjusted.  In January 2005, the veteran 
reported feeling better with continued 5 bowel movements a 
day with blood and mucous and his medications were adjusted 
again.  In October 2005, the veteran was seen again and 
reported that he was doing relatively well.  He was no longer 
taking Prednisone and had been off the medication since 
January 2005.  At that time, he reported four soft bowel 
movements per day and no blood in his stools.  He had no 
abdominal pain.  The doctor's assessment was Crohn's disease 
and that the veteran was relatively quiescent at that time.  
A colonoscopy conducted in February 2006 showed evidence of 
mildly active chronic colitis, with no evidence of ulceration 
or dysplasia.

Although the medical evidence of record shows that the 
veteran has had some increased symptoms related to his 
ulcerative colitis and Crohn's disease throughout the appeal 
period, the evidence also shows that these flares of 
increased symptoms have been intermittent as opposed to 
frequent and well treated and controlled by adjusting the 
veteran's medication.  Furthermore, the most recent medical 
reports show that the veteran is doing well and no longer on 
medication for his disability.  Accordingly, the Board finds 
that the symptomatology associated with the veteran's 
disability more nearly approximates the criteria for a 10 
percent rating under Diagnostic Code 7323.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  The Board has also 
considered whether the case should be referred for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2007).  
The record reflects that the veteran has not required 
frequent hospitalizations for his ulcerative colitis or 
Crohn's disease and that the manifestations of the disability 
is not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in October 2004, prior to the 
initial adjudication of the claim, the veteran was provided 
with the notice required by section 5103(a), to include 
notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for an 
increased rating for ulcerative colitis, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board has determined that an 
increased rating for ulcerative colitis is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with his claim, and neither the 
veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

A disability rating in excess of 10 percent for ulcerative 
colitis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


